Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered October 19, 2011, which, after a jury trial, granted defendant’s motion to set aside the jury verdict and directed entry of judgment in favor of defendant dismissing the complaint, unanimously affirmed, without costs.
Plaintiff commenced this action for injuries she sustained while visiting the classroom of her daughter, who was employed, as a parent-coordinator, with defendant New York City Board of Education. While attempting to exit the classroom, plaintiff tripped and fell over the legs of a blackboard easel. The Court correctly concluded that there was no evidence of a dangerous condition in the classroom (see Mastellone v City of New York, 29 AD3d 540 [2d Dept 2006]). Concur — Andrias, J.E, Friedman, DeGrasse, Freedman and Abdus-Salaam, JJ.